          Case MDL No. 2814 Document 154 Filed 01/02/19 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL                                       
                                           on
                               MULTIDISTRICT LITIGATION                                              ''




IN RE: FORD MOTOR CO. DPS6 POWERSHIFT                                 FILED
TRANSMISSION PRODUCTS LIABILITY                                       Jan 07, 2019
LITIGATION                                                        CLERK, U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF CALIFORNIA   MDL No. 2814



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO í24)



On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 393 additional action(s)
have been transferred to the Central District of California. With the consent of that court, all such
actions have been assigned to the Honorable Andre Birotte, Jr.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Central District of California and assigned to
Judge Birotte.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Central District of California for the reasons stated in the order of February 2, 2018, and, with the
consent of that court, assigned to the Honorable Andre Birotte, Jr.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Central District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:
  -DQ  



                                                       Jeffery N. Lüthi
                                                       Clerk of the Panel
        Case MDL No. 2814 Document 154 Filed 01/02/19 Page 2 of 2




IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                       MDL No. 2814



                   SCHEDULE CTOí24 í TAGíALONG ACTIONS



 DIST       DIV.     C.A.NO.       CASE CAPTION                             &$&' 1R


CALIFORNIA EASTERN

  CAE        2       18í01645      Hunt v. Ford Motor Company            FY$%))0[




                                                                 
                                  ,KHUHE\DWWHVWDQGFHUWLI\RQBBBBBBBBB
                                  WKDWWKHIRUHJRLQJGRFXPHQWLVIXOOWUXH
                                  DQGFRUUHFWFRS\RIWKHRULJLQDORQILOHLQ
                                  P\RIILFHDQGLQP\OHJDOFXVWRG\

                                  &/(5.86',675,&7&2857
                                  &(175$/',675,&72)&$/,)251,$
                                      5$/',675

                                  '(387<&/(5.
